    Case 2:20-cv-00029-JRG Document 22 Filed 05/29/20 Page 1 of 4 PageID #: 110



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

VARTA MICROBATTERY GMBH                          §
                                                 §
         v.                                      §
                                                 §       Case No. 2:20-CV-0029-JRG-RSP
SAMSUNG ELECTRONICS AMERICA,                     §
INC.                                             §



                  JOINT MOTION FOR EXTENSION OF TIME TO FILE
                 DOCKET CONTROL ORDER AND DISCOVERY ORDER


         Plaintiff VARTA Microbattery GmbH and Defendant Samsung Electronics America, Inc.

(“Parties”) jointly and respectfully request the Court extend the time within which the Parties are

required to submit a proposed Docket Control Order and Discovery Order and show the Court as

follows:

         Pursuant to this Court’s Order dated April 17, 2020 (Dkt. 10), the deadline to file a

proposed Docket Control Order and Discovery Order is June 1, 2020. The Parties are requesting

an extension of seven (7) days, up to and though June 8, 2020, to file the proposed Docket Control

Order and Discovery Order. Good cause for this extension exists as the Parties are working

together to finalize a motion to consolidate this case with VARTA Microbattery GmbH v. Costco

Wholesale Corporation, No. 2:20-cv-00051-JRG. The additional time would allow for a ruling

from the Court on consolidation and a subsequent submission of a single, more tailored set of

proposed orders for the consolidated matter in the event the Court grants the motion to

consolidate. 1


1
  Contemporaneously with the filing of this motion, the parties in the Costco matter are filing a
similar motion seeking a seven (7) day extension of their current deadline of June 1, 2020 to file
a proposed Docket Control Order and Discovery Order.
Case 2:20-cv-00029-JRG Document 22 Filed 05/29/20 Page 2 of 4 PageID #: 111




Dated: May 29, 2020                   Respectfully Submitted,

                                      /s/ Melissa R. Smith
                                      Michael J. McKeon
                                      DC Bar No. 459780
                                      mckeon@fr.com
                                      Stephen A. Marshall
                                      DC Bar No. 1012870
                                      smarshall@fr.com
                                      FISH & RICHARDSON P.C.
                                      1000 Maine Avenue, SW
                                      Suite 1000
                                      Washington, DC 20024
                                      Telephone: (202) 783-5070
                                      Facsimile: (202) 783-2331

                                      Thomas H. Reger II
                                      Texas State Bar No. 24032992
                                      reger@fr.com
                                      FISH & RICHARDSON P.C.
                                      1717 Main Street, Suite 5000
                                      Dallas, Texas 75201
                                      Telephone: (214) 747-5070
                                      Facsimile: (214) 747-22091

                                      Melissa R. Smith
                                      State Bar No. 24001351
                                      GILLAM & SMITH LLP
                                      303 South Washington Avenue
                                      Marshall, Texas 75670
                                      Telephone: (903) 934-8450
                                      Facsimile: (903) 934-9257
                                      Email: Melissa@gillamsmithlaw.com

                                      ATTORNEYS FOR DEFENDANT


                                      /s/ Andrew W. Stinson
                                      H. Michael Hartmann (admitted pro hac vice)
                                      IL State Bar No. 1146130
                                      Wesley O. Mueller (admitted pro hac vice)
                                      IL State Bar No. 6199650
                                      Robert T. Wittmann (admitted pro hac vice)
                                      IL State Bar No. 6273264
                                      J. Karl Gross (admitted pro hac vice)



                                   -1-
Case 2:20-cv-00029-JRG Document 22 Filed 05/29/20 Page 3 of 4 PageID #: 112



                                      IL State Bar No. 6275041
                                      LEYDIG, VOIT & MAYER, LTD.
                                      Two Prudential Plaza
                                      180 North Stetson Avenue, Suite 4900
                                      Chicago, IL 60601
                                      312-616-5600
                                      312-616-5700 fax
                                      mhartmann@leydig.com
                                      wmueller@leydig.com
                                      bwittmann@leydig.com
                                      kgross@leydig.com

                                      Andrew W. Stinson
                                      State Bar No. 24028013
                                      RAMEY & FLOCK, PC
                                      100 E. Ferguson Street, Suite 404
                                      Tyler, TX 75702
                                      903-597-3301
                                      903-597-2413 fax
                                      andys@rameyflock.com

                                      ATTORNEYS FOR PLAINTIFF




                                   -2-
 Case 2:20-cv-00029-JRG Document 22 Filed 05/29/20 Page 4 of 4 PageID #: 113



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on May 29, 2020 to all counsel of record who are deemed to have

consented to electronic service via the Court’s CM/ECF system per Local Rule CV-5(a)(3).

                                                   /s/ Melissa R. Smith
                                                   Melissa R. Smith




                                              3
